Title: To Thomas Jefferson from Bernard Peyton, 2 February 1824
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dr Sir
                        
                    Above I hand a/c sales 75 Blls: your Flour, on the Basin Bank, at $5 Each, & was anxious to have me like disposition of the whole of it, but could not find a purchaser, when the balance is sold, you shall be apprised, with a/c sales—I forwarded by Johnson’s Boat your 12 Boxes Wines &C:, which I hope will reach you safely—With sincere regardYours very Truly
                        Bernard Peyton
                    
                            Richd
                            2d Feby 1824
                        Sales of Seventy five Barrels Flour by Bernard Peyton for a/c Thomas Jefferson Esq:1824 Richd30 JanyTo Robert Abbatt Jr. On Basin Bank for Cash.71 Barrels Superfine flour at $5$355.004do.Finedo. 〃4⅝18.50$373.50ChargesCash pd freight at 53¢. $39.75. Canal Toll $7.81$47.56  〃〃 Inspection $1.50 Cooperage 13¢1.63To Commission at 2½ ⅌r Cent9.34$58.53Nett prcds at Cr T. J.$314.97E.E.
                        Bernard Peyton⅌r N. N. Wilkinson
                            Richd
                            2d Feby 1824
                        